108 F.3d 329
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Doudou B. JANNEH, Plaintiff-Appellant,v.Marvin T. RUNYON, Postmaster General, U.S. Postal Service,United States Postal Service, Thomas Jenkins,Binghamton Postmaster, Binghamton U.s.Postal Service, Defendants-Appellees.
No. 96-6214.
United States Court of Appeals, Second Circuit.
March 3, 1997.

Appearing for Appellant:Doudou B. Janneh pro se, Binghamton, N.Y.
Appearing for Appellee:Janet E. Smith, Att'y, U.S.P.S., Washington, D.C.
Present:  GRAAFEILAND, MESKILL, KEARSE, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Northern District of New York, and was submitted by plaintiff pro se and by counsel for defendants.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Chief Judge McAvoy's Memorandum Decision and Order dated July 27, 1996.


3
We have considered all of plaintiff's contentions on this appeal and have found them to be without merit.  The judgment of the district court is affirmed.